Citation Nr: 1135285	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-03 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for pyriformis syndrome.

3.  Entitlement to service connection for disability exhibited by sinus congestion.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from May 1984 to September 2005, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision the RO denied service connection for left knee pain, low back pain, right ankle pain, sinus congestion, pyriformis syndrome, migraine headaches, bilateral hearing loss, tinnitus (claimed as ringing in both ears).

In November 2007 a decision review officer (DRO) granted service connection for chondromalacia patellae with possible anterior cruciate ligament tear (claimed as left knee pain) with a 10 percent evaluation effective October 1, 2005.  Service connection was also granted for migraine headaches with a zero percent evaluation effective October 1, 2005.  This represented a full grant of the benefits sought with respect to these issues, and these matters are not before the Board for appellate consideration at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

In May 2011 a DRO granted service connection for lumbar spine degenerative disc disease.  In addition, service connection for right ankle strain and tinnitus was granted.  This represents a full grant of the benefits sought with respect to these matters and they are not currently on appeal.  See Grantham, 114 F.3d 1156.

In November 2007 the RO issued a statement of the case (SOC).  In February 2008 the RO construed correspondence from the Veteran as an untimely substantive appeal as to the issues of service connection for bilateral hearing loss, pyriformis syndrome and sinus congestion and notified the Veteran by letter dated May 2008 that his February 2008 statement could not be accepted as a substantive appeal and the time limit to continue the appeal had passed.  Notwithstanding the May 2008 notice, a May 2011 supplemental SOC (SSOC) addressed each of the issues on the merits.  The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  Accordingly, the filing of a timely substantive appeal, in this instance, is waived.

The issues of service connection for pyriformis syndrome and disability exhibited by sinus congestion are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against finding that right ear hearing loss had its clinical onset or is otherwise related to his military service.

2.  The Veteran does not have hearing loss disability in the left ear for VA disability compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2005 and May 2008, a VCAA letter was issued to the Veteran with regard to his claims of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  The May 2008 letter informed the Veteran of the evidence necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment and personnel records.  In May 2010, the Veteran was afforded VA examinations for the claimed disorders.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A(a)(2).  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

II.  Service Connection for Bilateral Hearing Loss

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).


The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

In-service reports include a May 1988 Report of Medical Examination conducted for purposes of periodic examination.  The Veteran's audiometric screening in pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
5
0
0
LEFT

15
15
5
5

On a Report of Medical History completed by the Veteran in July 1989, he checked the "No" boxes for hearing loss or ear, nose or throat trouble.  On the July 1989 Report of Medical Examination conducted for purposes of a flight physical examination, the Veteran's audiometric test in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
0
LEFT
10
10
5
10
10

On a Report of Medical History completed by the Veteran in October 1992, he checked the "No" boxes for hearing loss or ear, nose or throat trouble.  On the October 1992 Report of Medical Examination the Veteran's audiometric test in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
10
LEFT
10
10
0
5
0

An in-service hearing test conducted in April 2005 showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
0
20
LEFT
15
10
10
10
20

On a Report of Medical History completed by the Veteran in June 2003, he checked the "No" boxes for hearing loss or ear, nose or throat trouble.'  On the June 2003 Report of Medical Examination, the Veteran's audiometric test in pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
25
LEFT
10
5
0
5
10

In October 2005, the Veteran filed a formal claim for compensation for hearing loss and tinnitus.  With regard to when the disabilities began, he noted May 1988.  In May 2010, the Veteran underwent a VA examination.  The examination was conducted by an audiologist who noted review of the claims folder and  medical records.  The Veteran reported that he was exposed to noise in the military.  He stated that he served in the military for twenty-two year in aviation around turbine engines, 30 mm aerial weapons systems, rocket and missiles.  He reported the use of hearing protection devices.  He denied any significant occupational or recreational noise exposure.  On the authorized audiological evaluation in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
35
LEFT
10
10
10
15
25

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 98 percent in the left ear.  The diagnosis was normal hearing in the right ear at 250 to 3000 Hertz, sloping to a mild sensorineural hearing loss and normal hearing in the left ear from 250 to 8000 Hertz.  It was noted that there was normal middle ear pressure and static compliance of both ears.  It was the examiner's opinion that it was not likely that military noise exposure caused any hearing loss.  He reasoned that examination in 1988 showed the Veteran's hearing to be normal in both ears.  Examinations throughout the years continue to show normal hearing in both ears at all test frequencies.  Separation examination in 2005, continued to show normal hearing in both ears at all test frequencies.  

Audiological testing in May 2010 shows speech recognition score for the right ear is less than 94 percent.  Thus, the Veteran has current hearing loss in the right ear that is considered a disability under VA regulations.  There is no such finding for the left ear.  The May 2010 audiometric test shows a speech recognition score for the left ear of 98 percent.  On this and previous audiometric tests, the puretone thresholds were within normal limits for VA compensation purposes.  Without a showing of past or current disability, service connection for left ear hearing loss is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").   

The VA examination in May 2010 shows hearing impairment in the right ear that meets the criteria for a disability, but the VA audiologist concluded that it was unlikely that the Veteran's military noise exposure caused any hearing loss.  The Veteran's report of noise exposure in service while working in aviation around turbines engines, 30 mm aerial weapon systems, rockets and missiles is competent evidence of acoustic trauma suffered in service.  The record shows the Veteran's military occupation specialty was aviation maintenance technician and he received among other awards, the air assault badge and the driver and mechanic badge.  His reports of acoustic trauma are credible as they are consistent with the nature and circumstances of this service and were accepted by the VA audiologist in 2010.  The Veteran is also competent to claim that he has had problems hearing since service.  He described the onset of hearing problems in 1988, but denied any hearing loss when examined in 2003.  His statements are inconsistent and do not establish a continuity of symptoms since service.  The Veteran is not competent to claim that he has a hearing loss for VA compensation purposes that has existed since service or is related to acoustic trauma in service.  Even audiologists and other trained clinicians require the use of audiometric and other testing to determine the presence of a hearing loss for VA compensation purposes.  The Veteran has not demonstrated any such expertise and his claim that he has a hearing loss for VA compensation purposes that owes its etiology to service is not competent evidence of service incurrence. 

The Board places high probative value on the May 2010 opinion whereas it was concluded that the Veteran's hearing loss was not related to his military service.  The audiologist is a hearing specialist.  She reviewed the claims folder and considered the Veteran's prior medical history and conducted a physical examination, as well as pertinent tests.  She also commented on the absence of any symptoms in service and the audiometric testing that showed normal hearing at the time of separation from service.  Furthermore, she and provided a credible rationale for the conclusion.  See Barr, 21 Vet. App. 303; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss disability, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

With respect to the claims for service connection for pyriformis syndrome, and disability exhibited by sinus congestion, VA medical examinations were conducted in May 2010, in connection with these matter.  The examinations concluded with diagnoses of lumbar spine degenerative disc disease with pyriformis syndrome, and deviated septum surgically treated with septoplasty with residual difficulty breathing through nose and congestion.  However, on review of the examination report, there appears to be no objective medical findings for the pyriformis syndrome and no conclusions regarding etiology of pertinent disability.

The Board notes that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In this case, the Veteran has not been afforded an adequate examination to assess the etiology of the claimed disorders.  Thus, the RO/AMC shall schedule the Veteran for an appropriate examination to assess the etiology of the claimed disorders of pyriformis syndrome, and sinus congestion.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims folder and a copy of this Remand to the May 2010 VA examiner.  If that examiner is unavailable or if it is deemed 

necessary, another examination should be accomplished.  The examiner should identify the current manifestations associated with the claimed pyriformis syndrome.

The examiner should also opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that pyriformis syndrome, and/or disability exhibited by sinus congestion had their clinical onset in service or are etiologically related to the Veteran's period of active service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached. 

2.  After the above development with respect to the service connection claims are completed, and any other development as may be indicated, the claims for pyriformis syndrome and disability associated with sinus congestion must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


